Citation Nr: 1603024	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to April 21, 2012 and in excess of 50 percent from April 21, 2012 through March 31, 2015 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 40 percent prior to April 1, 2015 for traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), prior to April 1, 2015.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010, September 2010, June 2012, and March 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision granted service connection for PTSD and assigned an evaluation of 30 percent, and the September 2010 rating decision granted service connection for TBI and assigned an evaluation of 40 percent.  The June 2012 rating decision increased the evaluation for PTSD to 50 percent effective April 21, 2012, and the March 2014 rating decision denied a TDIU.  A May 2015 rating decision granted a 100 percent evaluation for PTSD with TBI as a single disability entity, effective April 1, 2015.

The issue of entitlement to an effective date prior to April 21, 2012 for the grant of a 50 percent evaluation for PTSD was also certified to the Board.  That issue is part of the claim for an increased initial evaluation, and therefore the issues have been stated as above. 

In December 2015 correspondence, the Veteran's representative raised the claim to reopen service connection for tinnitus.  That issue has not been developed for the Board's review and is referred to the RO for appropriate action


FINDINGS OF FACT

1.  Prior to April 21, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 21, 2012 through March 31, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

3.  Prior to April 1, 2015, the Veteran's TBI was manifested by one or more neurobehavioral effects that occasionally interfered with workplace and social interactions but did not preclude them, and mild impairment in visual spatial orientation.

4.  Prior to April 1, 2015, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2012, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from April 21, 2012 through March 31, 2015, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).

3.  For the period prior to March 31, 2015, the criteria for an evaluation in excess of 40 percent for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8045 (2015).

4.  For the period prior to April 1, 2015, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ( West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claims for an increased ratings for PTSD and TBI arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Prior to initial adjudication of the Veteran's claim for a TDIU, a letter dated in December 2013 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which describe the disabilities in sufficient detail to adequately inform the Board's judgement.

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran has been assigned a 100 percent evaluation for PTSD with traumatic brain injury as a single entity, as of April 1, 2005.  Therefore, the claims for increased evaluations will only be considered prior to that date.

A.  PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

At January 2010 VA treatment the Veteran reported occasional troubling dreams of a traumatic event from Vietnam and denied flashbacks.  He was easily startled, avoided large social settings because they made him nervous, and took time off from work when he knew there would be a social engagement.  The Veteran reported increased trouble concentrating and some possible short term memory problems.  Depression, a history of psychotic symptoms, and thoughts of hurting himself were denied. 

The Veteran had a VA examination in February 2010 at which he reported being married since 1977 and getting along pretty well with his family, although he wished he had a better relationship with his children.  He also reported some friends from church, with whom he socialized at times.  On examination, the Veteran was noted to be neatly groomed and appropriately dressed.  Psychomotor activity and speech were unremarkable, and attitude towards the examiner was cooperative, friendly, relaxed and attentive.  Affect was appropriate and full, mood was good, attention was intact, and the Veteran was oriented to person, time and place.  Thought process was unremarkable and there were no delusions.  He reported that he used to have more sleep problems, and that taking a warm bath before bed helped him relax.  The Veteran did not have hallucinations or inappropriate behavior, homicidal or suicidal thoughts, panic attacks, or obsessive/ritualistic behavior.  Impulse control was good, and the Veteran could maintain minimum personal hygiene.  There were no problems with activities of daily living, and memory was normal.

The Veteran had regular memories of the wounds he worked on in Vietnam and woke up sweating from nightmares.  He also had problems communicating and developing relationships with others.  The examiner felt that the Veteran had interpersonal difficulties, mild difficulties with work, and some relationship problems.  Overall, the examiner felt that the Veteran had PTSD signs and symptoms that were transient or mild and a decrease of work efficiency and ability to perform occupational tasks only during periods of significant stress.

July 2010 VA neurology testing showed deficits in overall cognitive functioning, especially involving visual spatial skills and memory processes.  It was noted that given the Veteran's advanced education, it was likely that his premorbid functioning was above average in a number of cognitive areas.  The Veteran said at October 2011 VA treatment that he was doing well, and he denied any problems with anxiety at that moment.  

The Veteran had another VA examination on April 21, 2012, and the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's memory loss adversely affected his ability to manage tasks at work.  Additionally, the Veteran's inability to track conversations effectively was leading to increased isolation and reduction in willingness to engage in conversations with co-workers and family members.  The Veteran's wife accompanied him to the examination and reported that he had become more forgetful, isolated, and irritated.  The Veteran said that he socialized less and that while he still attended church, he isolated himself while there.  He was more irritable and had stopped playing tennis and cards with his wife.  His attention span had gotten worse, which was adversely affecting his work.  The examiner noted that the Veteran had problems with short term memory and had to ask several times for questions to be repeated.  The Veteran said that at his job he had trouble remembering what he was working on.  

The examiner noted that symptoms included markedly diminished interest or participation in significant activities, feelings of detachment, restricted range of affect, difficulty concentrating, hypervigilance, depressed mood, anxiety,  suspiciousness, chronic sleep impairment, memory loss, difficulty understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

At February 2013 VA treatment the Veteran reported having trouble with memory for the past five years or so and that it was getting worse.  He had trouble with concentration and a decrease in energy level and motivation.  On examination the Veteran was alert and oriented to time, place and person.  His attitude was cooperative, grooming fair, speech normal, mood somewhat down, and thoughts organized and goal directed.  The Veteran did not have delusions or perceptual disturbances.  At January 2015 VA treatment the Veteran said that his sleep was not good and that his depressive symptoms had worsened.

After reviewing the evidence of record, the Board concludes that the record does not show occupational and social impairment with reduced reliability and productivity, as is required for a 50 percent evaluation, the next highest available, for the period prior to April 21, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The treatment records and examination results show that thought process was normal and judgment and insight intact.  The Veteran was oriented to person, time and place and he did not have hallucinations or delusions.  At October 2011 VA treatment the Veteran reported that he was doing well.  Overall, the record does not show the level of severity consistent with a 50 percent evaluation prior to April 21, 2012.    

In regards to the period from April 21, 2012 through March 31, 2015, the Board concludes that the record does not show occupational and social impairment, with deficiencies in most areas, due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation.  On examination in April 2012, the effects described are mostly hose contemplated in the 50 percent rating.  While difficulty in adapting in stressful circumstances was noted, a finding associated with a 70 percent rating, this was but one among numerous findings, with the others corresponding to the 50 percent criteria, or less.  None of the evidence suggested the Veteran's symptoms or their effects included obsessional rituals, continuous panic or illogical speech.  In view of this, and all the evidence of record, the Board concludes the Veteran's disability more nearly approximated the criteria for a 50 percent rating during this period.    

B.  Traumatic Brain Injury

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a. There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  They are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" whether or not they are part of cognitive impairment.  However, a rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed above that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124(a).

At April 2010 VA neurology treatment the Veteran reported a recent increase in short term memory problems, problems spelling, and headaches.  The treating physician felt that the Veteran had mild cognitive impairment and headaches likely related to sleep disorder vs. anxiety and cluster headaches by history.

The Veteran had a VA examination in August 2010 at which he reported developing headaches about ten years before.  The examiner felt they were consistent with cluster headaches.  The headaches occurred in the spring and occasionally in the fall, and were treated with oxygen with good relief.  The Veteran frequently had dizziness or vertigo, and he did not have weakness or paralysis.  He had a history of obstructive sleep apnea and periodic leg movements.  The Veteran reported a subjective sense of decreased attention and that he was having problems at work with executive functioning.  

There was evidence of cognitive impairment, especially involving visual spatial skills and memory processes.  Poor sleep and stress may have been contributing to reduced scores on some tasks.  The examiner noted that on testing there was mild impairment of memory, attention, concentration, or executive functioning.  Judgment was normal, social interaction was routinely appropriate, the Veteran was always oriented to person, time, place and situation, motor activity was normal, and there was mild impairment in visual and spatial orientation.  Subjective symptoms were mild or occasional headaches and mild anxiety.  Neurobehavioral effects occasionally interfered with workplace interaction and social interaction.  The Veteran was able to communicate by spoken and written language and had normal consciousness.  The examiner felt that the subjective headache complaints and neuropsychological deficits were consistent with a traumatic brain injury and would be rare in the general population.  Overall the examiner felt that the Veteran had residuals of a mild traumatic brain injury with mild cognitive dysfunction and mild episodic headaches.

At an April 2012 VA examination the Veteran reported headaches and problems with memory, including remembering details of his work environment.  The examiner felt that there was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Judgment,  motor activity, visual spatial orientation, and consciousness were normal, social interaction was routinely appropriate, and the Veteran was always oriented to person, time, place and situation.  The examiner felt that there were three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, work, family or other close relationships.  There were no neurobehavioral effects, and the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  In addition, there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.

In regards to headaches, it was noted at an April 2012 VA examination that eight to ten years before the Veteran developed crushing headaches over the right eye and that there was a diagnosis of cluster headaches.  The symptoms typically resolved with oxygen treatment.  The headaches occurred once weekly and typically lasted for up to ten minutes after treatment with oxygen or a cold compress.  A severe headache around a year before had lasted for two or three hours when oxygen was not available.  The examiner felt that the Veteran did not have very frequent prostrating and prolonged attacks of headache pain and opined that the headaches were less likely than not due to TBI because they began 30 years after the in-service injury.  Furthermore, the current cognitive deficits were more likely due to PTSD or impaired sleep due to obstructive sleep apnea.

A VA examiner reviewed the record in January 2013 and felt that the headaches and memory deficits were not caused by or a result of TBI.  It was noted that on an April 1970 medical history report, the Veteran denied headaches, dizziness, frequent trouble sleeping, or loss of memory or amnesia.  The examiner further wrote that TBI is a stable injury and that the prognosis is for improvement.  The symptoms associated with TBI will be worse around the time of the injury.  As time passes, the symptoms resolve to a degree or completely as the brain heals.  If the symptoms resolve, they do not come back at a later date unless there is another TBI.  In that case, the cycle repeats with symptoms and resolution of the symptoms over time.  The examiner felt that it was clear that the Veteran's symptoms did resolve.  He reported being hospitalized and then working in the same hospital in the orthopedic ward and emergency room.  After service, the Veteran earned a bachelor's degree in computer science and mathematics, and he then earned an advanced degree in computer systems management.  He did not have memory problems or headaches at those times.  The worsening of memory was not related to the Veteran's service, including the TBI injury.  Furthermore, per guidelines established by a VA panel of experts on TBI, headaches are not considered to be a part of TBI if they do not occur within 30 days of injury.

In evaluating the rating for TBI prior to April 1, 2015, it is noted that nearly all the examiners concluded cognitive deficits, memory problems and headaches were not related to TBI, given when they manifested and the very nature of a TBI.  Although the August 2010 VA examiner wrote that the headaches were consistent with TBI, this is not considered probative because the examiner wrote only that they had been present long term, without accounting for the Veteran's failure to report having headaches for at least 30 years after service.  See id.  In regards to memory and cognitive functioning, the examiner did not consider to what extent they were due to TBI or PTSD.  [In any case, the Board notes that the cognitive deficits were considered in the rating assigned to PTSD, and therefore applying them to TBI would result in pyramiding.  See 38 C.F.R. § 4.14.]  Thus, the cognitive deficits and headaches will not be considered in evaluating TBI.  As such, a level impairment will not be assigned for memory, attention, concentration, and executive functions due or subjective symptoms due to TBI.  See 38 C.F.R. §§ 4.14, 4.124a.

The August 2010 VA examiner felt that judgment, social interaction, orientation, motor activity, communication, and consciousness were normal.  Therefore the level impairment in these areas is 0.  See 38 C.F.R. § 4.124a.  The examiner noted that visual spatial orientation was mildly impaired.  The Veteran occasionally got lost in unfamiliar surroundings and had difficulty reading maps or following directions.  This corresponds to a level impairment of 1.  Id.  The examiner felt that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace and social interactions but did not preclude them.  This corresponds to a level impairment of 1.  Id.  The April 2012 VA examiner felt that judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness were normal.  

In these circumstances, with no facet having level 2 impairment, a basis to assign a rating in excess of 40 percent has not been presented.  

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  The schedular criteria for psychiatric disability, however, are not meant to be an exhaustive list and thus, essentially contemplate any and all symptoms.  Moreover, there is no showing that PTSD or TBI caused marked interference with employment prior to April 1, 2015 or frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for diabetes mellitus, type II.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected PTSD and TBI.  However, at no time during the claims period have the disabilities on appeal been more disabling than as currently rated. 

III.  TDIU  

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran appealed the initial evaluation assigned after the grant of service connection for PSTD and TBI.  He subsequently applied for a TDIU in April 2013.  Since the record contains evidence of unemployability prior to April 2013 that was obtained during the claim for increased initial evaluations for PTSD and TBI, entitlement to a TDIU will be considered part of the claim for increased evaluations.  However, since the Veteran has been assigned a total 100 percent scheduler rating effective from April 1, 2015, the question of entitlement to TDIU benefits from that date is moot.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

Also to qualify for this rating, there must be one disability ratable at 60 percent or more, or, if more than one disability is service connected, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Prior to April 21, 2012, service connection was in effect for PTSD, with an evaluation of 30 percent, TBI, with an evaluation of 40 percent, and type II diabetes mellitus, with an evaluation of 10 percent.  The combined evaluation was 60 percent.  Therefore, the schedular requirement was not met.  See 38 C.F.R. § 4.16(a).  As of April 21, 2012, the evaluation for PTSD was increased to 50 percent, and at that point he met the scheduler criteria necessary to consider entitlement to TDIU benefits.  

The record shows the Veteran has a bachelor's degree in Math and Computer Science and had been a manager in computer programming for 20 years when he stopped working at the end of July 2012, at the age of 63.  

The Veteran wrote on his April 2013 claim for a TDIU that he stopped working on July 31, 2012 and that his service-connected PTSD and TBI made it impossible for him to function at his job.  At January 2015 treatment the Veteran said that he resigned from his job after he had a bad performance review due to sleeping at work.  At an April 1, 2015 VA examination, the Veteran said that he had had memory and concentration problems at his job and was not completing tasks on time.  There had been aggressive verbal confrontations with his supervisor and co-workers, and he stopped socializing with co-workers because of hostile interactions.  The examiner opined that Veteran would likely not be able to work due to PTSD symptoms.

The record shows that the Veteran was gainfully employed through July 31, 2012.  Therefore, he cannot qualify for a TDIU prior to then.  See 38 C.F.R. § 4.16.  In addition, there is not any evidence of record that the Veteran's type II diabetes mellitus interferes with employment, and the Veteran and his representative have not so argued.  

The Board notes that the Veteran has not been entirely consistent regarding the extent to which the service connected PTSD and TBI caused him to stop working.  On his April 2013 application for a TDIU, he wrote that PTSD and TBI made it impossible for him to function at his job.  However, at January 2015 VA treatment the Veteran said that he stopped working after a bad performance review due to going to sleep at work.  In this regard, however, VA treatment records show that the Veteran has sleep apnea, which is not service-connected.  

What the record shows is that the Veteran stopped working at an age appropriate point in his life to retire and at the same time had a combined disability rating of 70 percent.  That evaluation recognizes the existence of significant impairment to employment.  The question here is whether those impairments rendered the Veteran unable to secure or follow substantially gainful employment prior to April 2015.  The evidence does not show that level of impairment.  Notably it was the Veteran who quit the employer; the employer did not sever the relationship.  Although the Veteran apparently had a bad employee performance evaluation shortly before he resigned, the employer did not terminate the Veteran's employment.  This indicates the employer considered the Veteran was still able to contribute to the enterprise, which supports the conclusion that as severe as the service connected disabilities were at the time, they had not rendered the Veteran unemployable.  Accordingly, the Board finds that an award of TDIU benefits is not warranted prior to April 2015.  


ORDER

An initial evaluation in excess of 30 percent prior to April 21, 2012 for PTSD is denied.

An initial evaluation in excess of 50 percent from April 21, 2012 through March 31, 2015 for PTSD is denied.

An initial evaluation in excess of 40 percent for TBI is denied.

A TDIU for the period prior to April 1, 2015 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


